Citation Nr: 1702424	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  04-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected right knee chondromalacia (rated as instability).

2.  Entitlement to an initial rating in excess of 20 percent for service-connected right knee degenerative joint disease (DJD).


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1967 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in July 2007.  A transcript of that hearing has been associated with the claims file.

In June 2012, the Board denied a higher rating for right knee chondromalacia patella, increased the evaluation for right knee DJD to 20 percent effective November 2, 2002, and remanded the issue of TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) Court.  By order dated May 2013, the Court granted a Joint Motion for Remand (JMR), vacated the June 2012 Board decision for the above-referenced issues, and remanded the case for compliance with the terms of the JMR.  Then, in August 2013 and June 2014, the Board remanded the case to comply with the JMR.  Finally, while pending return to the Board, in May 2016 the RO issued a rating decision granting the issue of TDIU.  


FINDING OF FACT

After the appeal was certified and transferred to the custody of the Board, the Board received confirmation that the appellant died in October 2016.






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (3); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Board received notice that the Veteran died in October 2016.  That notice was received after the appeal was certified and transferred to the custody of the Board.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110-3889, § 212, 112 Stat. 4145, 4151(2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


